
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.2


CONSULTING AGREEMENT


        THIS CONSULTING AGREEMENT (this "Agreement") is made as of April 30,
2006 by and among MEC Holdings (Canada) Inc., (the "Company"), Magna
Entertainment Corp. ("MEC"), McAlpine Capital Advisors Inc., (the "Consultant")
and Jim McAlpine ("McAlpine").


WITNESSES:


        WHEREAS, McAlpine resigned, effective October 18, 2005, from his
position as Vice-Chairman, Corporate Development of MEC;

        WHEREAS, McAlpine is an employee of the Consultant;

        WHEREAS, the Company is a wholly owned subsidiary of MEC; and

        WHEREAS, the Company desires to retain the services of the Consultant
and certain of its employees, including McAlpine, and the Consultant desires to
provide such services for the Company.

        NOW, THEREFORE, in consideration of the premises and the other
agreements contained herein, the parties agree as follows:

1.     ENTIRE AGREEMENT

This Agreement is the entire and only agreement between the Company and the
Consultant with respect to the employment and consulting services of the
Consultant and McAlpine and, except as otherwise expressly provided herein, it
supersedes all prior agreements and arrangements (whether written, oral or
implied) between MEC, the Company and the Consultant and between MEC, the
Company and McAlpine with respect to such services.

2.     COMMENCEMENT; TERMINATION

2.1The Consultant's services to the Company will be deemed to have commenced on
October 19, 2005 and will be terminable by the Company on 90 days prior notice
at any time after May 1, 2006 and before June 30, 2006. At any time after
June 30, 2006, the Company may terminate the Consultant's services on 30 days
prior notice.

2.2The Consultant may terminate this Agreement at any time.

2.3The Company may terminate the Consultant's services immediately by summary
notice in writing (notwithstanding that the Company may have allowed any time to
elapse or on a former occasion may have waived its rights under this
Section 2) if:

1

--------------------------------------------------------------------------------



2.3.1the Consultant commits any material or persistent breach of any part of
this Agreement or the Consultant's obligations hereunder;

2.3.2the Consultant, in the performance of its duties under this Agreement or
otherwise, commits any act of gross misconduct or serious/gross incompetence or
does or omits to do anything else which is materially prejudicial to the
interests of the Company; or

2.3.3after June 30, 2006, McAlpine is no longer providing services to the
Company on behalf of the Consultant.

3.     DUTIES; STANDARD OF PERFORMANCE

3.1The Consultant's primary duties will be to provide qualified personnel to
give MEC Chairman strategic advice concerning the business development of MEC
and the Company.

3.2Any personnel provided by the Consultant (other than McAlpine) must be
approved by the Chief Executive Officer of the Company in his sole and
absolute discretion.

3.3The Consultant shall perform all consulting work on behalf of Company in a
timely, competent, diligent and professional manner in accordance with the
commercial industry standards observed by major international consulting firms.

4.     RELATIONSHIP OF THE PARTIES

4.1The Consultant's relationship to Company during the time this Agreement is in
effect shall be that of an independent consultant and contractor. Nothing herein
shall be construed to create any relationship of employer and employee, agent
and principal, partnership or joint venture between the Consultant or any of its
employees and the Company. Any individuals assigned to provide services to the
Company by the Consultant, including McAlpine, shall not be deemed to be
employees of the Company, and the Consultant shall be responsible for, and shall
indemnify and hold harmless Company against, all taxes, charges, withholding,
payments and any other legal requirements with respect to such individuals.

4.2The Consultant shall not have the authority to bind or obligate MEC or the
Company in any way and the Consultant shall not represent that the Consultant
has such authority.

4.3Except as set out in 4.4. below, neither MEC, the Company or the Consultant
shall assume, either directly or indirectly, any liability for the actions or
inactions of the other.

4.4MEC's and the Company's obligations to indemnify McAlpine pursuant to its
by-laws shall continue in effect in respect of all his activities as a director,
officer and employee of MEC and its subsidiaries for the period up to and
including October 18, 2005, and MEC's directors' and officers' insurance
policies shall continue to provide coverage in respect of his past service as an
officer or director of MEC and its subsidiaries. MEC and the Company acknowledge
that they are not currently aware of any asserted or unasserted claims or causes
of action arising out of McAlpine's activities as an employee or director of MEC
and its subsidiaries.

2

--------------------------------------------------------------------------------



5.     PLACE OF CONSULTING; TRAVEL

5.1The Consultant shall be responsible for the expense of all its office costs,
support services and materials in carrying out its obligations under
this Agreement.

5.2The Consultant will perform its duties from its own offices apart from the
Company's premises.

5.3The Consultant shall undertake such travel (including overseas), but only
such travel as may be reasonably required for the proper performance of
its duties.

6.     COMPENSATION; EXPENSES

6.1Effective January 1, 2006, the Consultant shall be paid U.S. $500,000 per
annum, payable monthly in arrears. There shall be no fee payable under this
Agreement with respect to the period between October 19, 2005 and December 31,
2005. Any amounts owed and unpaid by the Company to the Consultant as of the
date of this Agreement shall be paid to the Consultant in one lump sum with the
Consultant's first scheduled monthly payment after the date hereof.

6.2McAlpine shall be entitled to receive a lump sum payment of U.S. $809,000 on
July 1, 2006; provided, however, that such payment shall be conditioned upon the
delivery by McAlpine to MEC and the Company of an executed release in the form
attached hereto as Exhibit A (the "Release").

6.3McAlpine shall be entitled to receive 31,949 Class A Subordinate Voting
Shares of MEC on July 1, 2006 as contemplated by McAlpine's Performance Share
Unit Award Agreement, dated May 1, 2005.

6.4McAlpine's services to the Company on behalf of the Consultant shall be
treated as "employment" for the purposes of the Magna Entertainment Corp.
Long-Term Incentive Plan (the "Plan") and McAlpine's options to purchase
500,000 shares of Class A Subordinate Voting Stock of MEC shall remain in full
force and effect and may be exercised for three years following the date of the
termination of the Consultant's services pursuant to this Agreement, in
accordance with the terms of the Plan and McAlpine's Incentive Stock
Option Agreement.

6.5The Consultant will be reimbursed all out of pocket expenses reasonably and
properly incurred by it in the performance of its duties under this Agreement
and in accordance with the Company's expense reimbursement guidelines. The
Consultant shall supply original vouchers and receipts to support all expenses
and shall itemize such expenses on a standard Company expense report, and shall
obtain advance approval from the Chairman of MEC or his designees for any
individual expenses in excess of CDN$5,000.

3

--------------------------------------------------------------------------------



6.6The Company shall continue to maintain for McAlpine his current benefits
(excluding life and disability coverage) for a period of twelve (12) months
commencing on October 18, 2005. McAlpine's current life and disability coverage
shall be maintained for a period of not less than the period required by
applicable statue.

6.7Consultant shall be entitled to retain the two (2) laptop computers that it
is presently using.

7.     COVENANTS

7.1Licenses and Taxes. As an independent contractor, the Consultant shall obtain
all necessary licenses for the operation of its consulting business, including a
GST registration number and workers' compensation number. The Consultant shall
also be responsible for all applicable remittances including, but not limited
to, federal and provincial taxes on its business income, employment insurance,
Canada Pension Plan, workers' compensation or income tax source deductions for
it and its employees. With respect to any payments or compensation provided to
McAlpine, McAlpine shall be responsible for any and all taxes thereon (whether
local, state, provincial, Canadian, United States or other taxes). The Company
shall not be responsible for any of the foregoing and shall not withhold any
amounts for taxes under Canadian or United States tax laws.

7.2Compliance with Privacy Laws. The Consultant, and each of its employees,
agrees to comply with the Canadian Personal Information and Protection of
Electronic Documents Act and such other legislation and regulations pertaining
to privacy of personal information ("Privacy Laws") with respect to the receipt
and use of personal information relating to the Company's customers and
employees. The Consultant further acknowledges that Privacy Law requirements
include the need to (i) properly secure such information; (ii) use such
information only for the purpose it was made available; (iii) cooperate with
access requests; and (iv) either return or destroy such information once it is
no longer needed for its duties hereunder.

7.3The Consultant and McAlpine acknowledge and agree that in the performance of
their duties hereunder (and in McAlpine's service to the Company prior to the
term of this Agreement), they will be (and have been) brought into frequent
contact with existing and potential customers of MEC throughout the world. The
Consultant and McAlpine also agree that trade secrets and confidential
information of MEC, more fully described in Section 7.9 of this Agreement,
gained by the Consultant and/or McAlpine during the Consultant's and McAlpine's
association with MEC, have been developed by MEC through substantial
expenditures of time, effort and money and constitute valuable and unique
property of MEC. The Consultant and McAlpine further understand and agree that
the foregoing makes it necessary for the protection of the business of MEC that
they not compete with MEC during the term of this Agreement and not compete with
MEC for a reasonable period thereafter, as further provided in the
following Sections.

4

--------------------------------------------------------------------------------



7.4During the term of this agreement, the Consultant and McAlpine will not
compete with MEC anywhere in the world. In accordance with this restriction, but
without limiting its terms, during the term of this agreement, the Consultant
and McAlpine will not:

(a)enter into or engage in any business which competes with the Business;

(b)solicit customers, business, patronage or orders for, or sell, any products
or services in competition with, or for any business that competes with,
the Business;

(c)divert, entice, or take away any customers, business, patronage or orders of
MEC or attempt to do so; or

(d)promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the Business.

7.5For a period of one (1) year following the termination of this Agreement,
neither the Consultant or McAlpine will:

(a)enter into or engage in any business which competes with the Business within
the Restricted Territory;

(b)solicit customers, business, patronage or orders for, or sell, any products
and services in competition with, or for any business, wherever located, that
competes with, the Business within the Restricted Territory;

(c)divert, entice or otherwise take away any customers, business, patronage or
orders of MEC within the Restricted Territory, or attempt to do so; or

(d)promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the Business within the Restricted Territory.

7.6For the purposes of sections 7.4 and 7.5, inclusive, but without limitation
thereof, the Consultant or McAlpine will be in violation thereof if the
Consultant or McAlpine, as the case may be, engages in any or all of the
activities set forth therein directly on its or his own account, or indirectly
as a partner, joint venturer, employee, agent, salesperson, consultant, officer
and/or director of any firm, association, partnership, corporation or other
entity, or as a stockholder of any corporation in which the Consultant, its
affiliates, McAlpine or McAlpine's spouse, child or parent owns, directly or
indirectly, individually or in the aggregate, more than five percent (5%) of the
outstanding stock.

7.7If it shall be judicially determined that the Consultant or McAlpine has
violated any of their respective obligations under section 7.5, then the period
applicable to each obligation that the Consultant or McAlpine, as the case may
be, shall have been determined to have violated shall automatically be extended
by a period of time equal in length to the period during which such
violation(s) occurred.

5

--------------------------------------------------------------------------------



7.8Neither the Consultant or McAlpine will directly or indirectly at any time
during or after the termination of this Agreement attempt to disrupt, damage,
impair or interfere with the business by raiding any of the company's employees
or soliciting any of them to resign from their employment by the company, or by
disrupting the relationship between the company and any of its consultants,
agents, representatives or vendors. The Consultant and McAlpine acknowledge that
this covenant is necessary to enable the company to maintain a stable workforce
and remain in business.

7.9The Consultant and McAlpine will keep in strict confidence, and will not,
directly or indirectly, at any time during or after the termination of this
Agreement, disclose, furnish, disseminate, make available or, except in the
course of performing their duties, use any trade secrets or confidential
business and technical information of the company or its customers or vendors,
without limitation as to when or how the Consultant or McAlpine may have
acquired such information. Such confidential information shall include, without
limitation, the company's unique selling methods and business techniques,
training, service and business manuals, promotional materials, training courses
and other training and instructional materials, vendor and product information,
customer and prospective customer lists, other customer and prospective customer
information and other business information. The Consultant and McAlpine
specifically acknowledge that all such confidential information, whether reduced
to writing, maintained on any form of electronic media, or maintained in the
mind or memory of the Consultant or McAlpine and whether compiled by the
company, the Consultant and/or McAlpine, derives independent economic value from
not being readily known to or ascertainable by proper means by others who can
obtain economic value from its disclosure or use, that reasonable efforts have
been made by the company to maintain the secrecy of such information, that such
information is the sole property of the company and that any retention and use
of such information by the Consultant or McAlpine during the term of this
Agreement (except in the course of performing their respective duties and
obligations hereunder) or after the termination of this Agreement shall
constitute a misappropriation of the company's trade secrets.

7.10The Consultant and McAlpine agree that upon conception and/or development of
any idea, discovery, invention, improvement, software, writing or other material
or design that: (i) relates to the business, or (ii) relates to the company's
actual or demonstrably anticipated research or development, or (iii) results
from any work performed by the Consultant or McAlpine for the company, the
Consultant or McAlpine, as the case may be, will assign to the company the
entire right, title and interest in and to any such idea, discovery, invention,
improvement, software, writing or other material or design.

Neither the Consultant or McAlpine has an obligation to assign any idea,
discovery, invention, improvement, software, writing or other material or design
that the Consultant or McAlpine conceives and/or develops entirely on their own
time without using MEC's equipment, supplies, facilities, or trade secret
information unless the idea, discovery, invention, improvement, software,
writing or other material or design either: (i) relates to the Business, or
(ii) relates to MEC's actual or demonstrably anticipated research or
development, or (iii) results from any work performed by the Consultant or
McAlpine for MEC.

The Consultant and McAlpine agree that any idea, discovery, invention,
improvement, software, writing or other material or design that relates to the
Business or relates to MEC's actual or demonstrably anticipated research or
development which is conceived or suggested by the Consultant or McAlpine,
either solely or jointly with others, within one (1) year following termination
of this Agreement or any successor agreements shall be presumed to have been so
made, conceived or suggested in the course of the term of this Agreement with
the use of MEC's equipment, supplies, facilities, and/or trade secrets.

6

--------------------------------------------------------------------------------



In order to determine the rights of the Consultant, McAlpine and MEC in any
idea, discovery, invention, improvement, software, writing or other material,
and to insure the protection of the same, the Consultant and McAlpine agree that
during the term of this Agreement, and for one (1) year after termination of
this Agreement or any successor agreements the Consultant and McAlpine will
disclose immediately and fully to MEC any idea, discovery, invention,
improvement, software, writing or other material or design conceived, made or
developed by the Consultant or McAlpine, as the case may be, solely or jointly
with others. MEC agrees to keep any such disclosures confidential. The
Consultant and McAlpine also agree to record descriptions of all work in the
manner directed by the Company and agrees that all such records and copies,
samples and experimental materials will be the exclusive property of MEC.

The Consultant and McAlpine agree that at the request of and without charge to
the Company, but at the Company's expense, the Consultant or McAlpine, as the
case may be, will execute a written assignment of the idea, discovery,
invention, improvement, software, writing or other material or design to the
Company or MEC and will assign to the Company or MEC any application for letters
patent or for trademark registration made thereon, and to any common-law or
statutory copyright therein; and that the Consultant or McAlpine, as the case
may be, will do whatever may be necessary or desirable to enable the Company or
MEC to secure any patent, trademark, copyright, or other property right therein
in the United States and in any foreign country, and any division, renewal,
continuation, or continuation in part thereof, or for any reissue of any patent
issued thereon.

In the event the Company is unable, after reasonable effort, and in any event
after ten business days, to secure the Consultant's or McAlpine's signature on a
written assignment to the Company or MEC of any application for letters patent
or to any common-law or statutory copyright or other property right therein, for
any other reason whatsoever, the Consultant and McAlpine irrevocably designate
and appoint the Chairman of MEC as the Consultant's and McAlpine's
attorney-in-fact to act on the Consultant's or McAlpine's behalf, as the case
may be, to execute and file any such application and to do all other lawfully
permitted acts to further the prosecution and issuance of such letters patent,
copyright or trademark.

The Consultant and McAlpine acknowledge that to the extent permitted by law, all
work papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, "items"),
including without limitation, any and all such items generated and maintained on
any form of electronic media, generated by the Consultant or McAlpine during the
term of this Agreement shall be considered a "work made for hire" and that
ownership of any and all copyrights in any and all such items shall belong to
the Company. The item will recognize MEC or the Company as the copyright owner,
will contain all proper copyright notices, e.g., "(creation date) Magna
Entertainment Corp., All Rights Reserved," and will be in condition to be
registered or otherwise placed in compliance with registration or other
statutory requirements throughout the world.

7

--------------------------------------------------------------------------------



7.11During the term of this Agreement, neither the Consultant or McAlpine
(either through himself or his immediate family members) shall engage in any
business activities which may place the Consultant or McAlpine in an actual or
apparent conflict of interest with the Company or MEC.

7.12Other than Section 7.4, the termination of this Agreement shall not operate
to terminate any provision of this Section 7 which shall remain in full force
and effect and binding on the Consultant and McAlpine in accordance with its
terms after the termination of this Agreement.

7.13For the purposes of this section 7 of this Agreement:

(a)"business" means (a) owning, operating and/or managing horse racetracks,
off-track betting facilities, telephonic and internet horse wagering, a horse
racing television network, thoroughbred training centers, and/or production
facilities for horse bedding and/or (b) providing totalisator services to the
pari-mutuel industry.

(b)"company" includes the company's affiliated and associated companies,
including their predecessors;

(c)"Consultant" shall include any affiliate and associated companies of the
Consultant, including their predecessors;

(d)"Restricted Territory" means (and shall be limited to) (a) the geographic
area(s) within a fifty (50) mile radius of any and all MEC location(s) in, to,
or for which the Consultant or McAlpine worked, to which the Consultant or
McAlpine was assigned or had any responsibility (either direct or supervisory)
at the time of termination of this Agreement and at any time during the two
(2) year period prior to such termination; and (b) all of the specific customer
accounts, whether within or outside of the geographic area described in (a),
with which the Consultant or McAlpine had any contact or for which the
Consultant or McAlpine had any responsibility (either direct or supervisory) at
the time of termination of this Agreement and at any time during the two
(2) year period prior to such termination.

8

--------------------------------------------------------------------------------





8.     MISCELLANEOUS

8.1Acknowledgement.    McAlpine hereby acknowledges and agrees that he has
carefully read and fully understands this Agreement and the Release, that he has
been advised in writing (by this Agreement) to consult with an attorney and has
been provided a reasonable opportunity to do so prior to signing this Agreement
and the Release; and that he has been given at least twenty-one (21) days after
receiving this Agreement and the Release within which to consider them. McAlpine
hereby waives any right he might have to additional time to consider this
Agreement and the Release. By signing below, McAlpine acknowledges that he
understands that he may revoke this Agreement and the Release within seven
(7) days after signing the Agreement. Any revocation shall be in writing and
shall be delivered to the Chairman of the Company at Magna Entertainment Corp.,
337 Magna Drive, Aurora, ON, Canada L4G 7K1 with a copy to the Company's
Corporate Secretary. The Agreement shall not become effective, and none of the
payments and benefits set forth in this Agreement shall become due or payable
until the Company has received the Agreement and the Release signed by you and
your seven-day revocation period has passed without revocation. McAlpine hereby
acknowledges and agrees that the severance payment and other benefits provided
to him pursuant to the terms of this Agreement constitute monies and benefits to
which he would not otherwise be entitled.

8.2Notice.    Notice under this Agreement by the Consultant to the Company or
MEC should be addressed to the Company and left at its office at 337 Magna
Drive, Aurora, ON, Canada L4G 7K1, sent by first class mail to such office.
Notices given by the Company to the Consultant should be served personally or
sent by first class post or sent by facsimile transmission to 4 Jarvis Ave.,
Aurora, ON L4G 6W8, Facsimile: 905-727-2503. In case of service by mail the day
of service will (unless sooner receipt is established) be 48 hours
after posting.

8.3Governing Law.    The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws of the Province of Ontario
without regard to conflicts-of-laws principles that would require the
application of any other law.

8.4Severability.    If any provision of the Agreement is or becomes or is deemed
to be invalid, illegal, or unenforceable, such provision shall be construed or
deemed amended to conform the applicable law, or if it cannot be construed or
deemed amended without materially altering the intent of the Agreement, such
provision shall be stricken and the remainder of the Agreement shall remain in
full force and effect.

8.5Counterparts.    This Agreement may be executed in one or more counterparts.

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, THIS AGREEMENT has been executed and delivered by
the parties hereto on the date stated at the beginning of this Agreement.

    MAGNA ENTERTAINMENT CORP.
 
 


--------------------------------------------------------------------------------

    By:
Its: Frank Stronach
Interim Chief Executive Officer
 
 


--------------------------------------------------------------------------------

    By:
Its: Blake Tohana
Executive Vice-President and
Chief Financial Officer
 
 
MEC HOLDINGS (CANADA) INC.
 
 


--------------------------------------------------------------------------------

    By:
Its: Blake Tohana
Executive Vice-President and
Chief Financial Officer
 
 


--------------------------------------------------------------------------------

    By:
Its: William Ford
Secretary
 
 
McALPINE CAPITAL ADVISORS INC.
 
 


--------------------------------------------------------------------------------

    By:
Its:  
 
 


--------------------------------------------------------------------------------

Jim McAlpine

10

--------------------------------------------------------------------------------



EXHIBIT A


FORM OF RELEASE


        FOR AND IN CONSIDERATION OF the compensation, payments and other
benefits to be provided in accordance with the consulting agreement by and among
MEC Holdings (Canada) Inc. (the "Company"), Magna Entertainment Corp. ("MEC"),
McAlpine Capital Advisors Inc. and me on April 30, 2006 (the "Agreement"),
subject to my signing this Release, I, on my own behalf and on behalf of my
heirs, executives, administrators, beneficiaries, personal representatives and
assigns, hereby release and forever discharge MEC, its subsidiaries and
affiliates (including without limitation MI Developments Inc. and Magna
International Inc.), and all of its past, present and future officers,
directors, shareholders, employees, agents, general and limited partners, joint
venturers, representatives, successors and assigns, both individually and in
their official capacities, from any and all causes of action, rights and claims
of any type or description (including any claim under the Ontario Employment
Standards Act), whether known or unknown, which I have had in the past, now
have, or might now have, through the date of my signing of this Release, in any
way resulting from, arising out of or connected with my employment by MEC and/or
the Company, the consulting services provided by McAlpine Capital Advisors and
me pursuant to the Agreement, the termination of my employment, the termination
of the consulting services contemplated by the Agreement, or pursuant to any
federal, state, provincial or local law, regulation or other requirement.
Excluded from the scope of this Release, however, are (i) any rights I have
under the Agreement and (ii) any rights I have now or hereafter acquire to
indemnification or contribution under the articles of incorporation or by-laws
of MEC or under applicable law.

        In signing this Release, I acknowledge that I received this Release in
connection with the negotiation of the Agreement, and that I have been advised
in writing by receipt of the Agreement to consult with an attorney before
signing the Agreement and the Release. I further acknowledge that I have been
given at least twenty-one (21) days to decide whether to sign the Agreement and
this Release, unless I voluntarily choose to sign the Agreement and this Release
before the end of the twenty-one (21) day period. I understand that I may revoke
the Agreement and this Release at any time within seven (7) days of the date of
my signing the Agreement, and that the Agreement and this Release will not
become effective or enforceable until after this revocation period has expired.
I understand that in order to revoke the Agreement and this Release, I must give
written notice to the Chairman of the Company at Magna Entertainment Corp.,
337 Magna Drive, Aurora, ON, Canada L4G 7K1, in writing, delivered by close of
business on the seventh day after my signing the Agreement with a copy to the
Company's Corporate Secretary. I understand that I will not be entitled to any
benefits under the Agreement until the end of the seven (7) day
revocation period.

        DATED: This                          day of
                                    , 200            .


 


--------------------------------------------------------------------------------

Jim McAlpine


11

--------------------------------------------------------------------------------





QuickLinks


CONSULTING AGREEMENT
WITNESSES
FORM OF RELEASE
